DETAILED ACTION
Allowable Subject Matter
Claims 1-30 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) an entangling projectile, comprising: a pair of pellets and, particularly, a tether connecting the pellets, the pellets each having:  a head portion, a tail portion and, particularly, at least one gasket, carried by the head portion, the gaskets suitable to provide a sealed interface between the head portion of each  pellet and a socket within which each pellet is fired from a launcher;
(claim 10) a system for launching an entangling projectile, comprising: an entangling projectile, including a pair of pellets and, particularly, a tether connecting the pellets, the pellets each having a head portion and a tail portion; a projectile casing, including: a pair of sockets, each socket sized to carry one of the pair of pellets; a selectively activatable pressure source, carried by the projectile casing, the pressure source being capable of expelling the entangling projectile from the projectile casing toward a subject; particularly, the head portion of each of the pellets carrying a gasket, the gasket suitable to provide a sealed interface between the head portion of the pellet and a socket within which the pellet is carried in the launcher;
(claim 21) an entangling projectile comprising: a pair of pellets and, particularly, a tether connecting the pellets, the pellets each having a head portion and a tail portion; particularly, at least one gasket, particularly, carried by the head portion of at least one of the pellets, the gasket suitable to provide a sealed interface between the head portion of the at least one pellet and a socket within which the at least one pellet is fired from a launcher; and, particularly, a hook assembly, carried adjacent the tail portion of the at least one of the pellets; and,
(claim 26) an entangling projectile comprising: a pair of pellets and, particularly, a tether connecting the pellets, the pellets each having a head portion and a tail portion; and, particularly, at least one gasket, particularly, carried by the head portion of at least one of the pellets, the gasket suitable to provide a sealed interface between the head portion of the at least one pellet and a socket within which the at least one pellet is fired from a launcher; particularly, at least one of the pellets including a shank portion intermediate the head portion and the tail portion, particularly, the shank portion having a reduced diameter relative to the head portion of the at least one of the pellets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
12-Feb-22